 1 FAY ARFA, A LAW CORPORATION
   Fay Arfa, Attorney - SBN 100143
 2 10100 Santa Monica Blvd., #300
   Los Angeles, CA 90067
 3 Tel.: (310) 841-6805
   Fax: (310) 841-0817
 4 fayarfa@sbcglobal.net
 5 Attorney for Petitioner
   JAMES YORK
 6
 7              IN THE UNITED STATES DISTRICT COURT
 8            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
                                        )    No.: 16-cr-00069 LHR (SKO)
10 UNITED STATES OF AMERICA, )
                                        )    STIPULATION REGARDING
11                   Plaintiff,         )    SCHEDULE FOR
         v.                             )    DEFENDANT’S MOTION TO
12                                      )    REDUCE SENTENCE
   JAMES YORK,                          )    UNDER 18 U.S.C. §
13                                      )    3582(c)(1)(A); [PROPOSED]
                     Defendant.         )    FINDING AND ORDER
14                                      )
   _______________________________ )
15
                                 STIPULATION
16
         Defendant, James York, by and through his counsel of record, and
17
   the Plaintiff (the “government”), by and through counsel of record,
18
   Jeffrey A. Spivak, AUSA, hereby stipulate as follows:
19
   1.    The defendant filed pro se a motion for compassionate release on
20
         February 1, 2021. (Docket No. 914)
21
   2.    Counsel for the defendant requests additional time to obtain
22
         relevant records and draft a supplemental motion for
23
         compassionate release. The government does not oppose
24
         defendant’s request.
25
   3.    Accordingly, by this stipulation, the parties jointly request that
26
         the Court set the briefing schedule on the defendant’s motion as
27
28                                     1
 1      follows:
 2      a.   The defendant’s supplemental motion for compassionate
 3           release to be filed on or before May 15, 2021;
 4      a.   The government’s response to defendant’s motion for
 5           compassionate release to be filed on or before June 4, 2021;
 6      a.   And the defendant’s reply to the government’s response to be
 7           filed on or before June 11, 2021.
 8
 9      IT IS SO STIPULATED.
10
11 DATED: April 27, 2021
12                            Respectfully submitted,
13
14                            /s Fay Arfa
                              ____________________________
15                            Fay Arfa,
                              Attorney for Defendant York
16
17 DATED: April 27, 2021
18
19                            /s Jeffrey A. Spivak
                              ____________________________
20                            Jeffrey A. Spivak,
                              Assistant United States Attorney
21
22
23
24
25
26
27
28                                     2
 1                                 ORDER
 2       Based on the stipulation and representations of the parties, the
 3 Court adopts the following as a revised briefing schedule regarding the
 4 defendant’s motion for sentence reduction:
 5       a.    The defendant’s supplemental motion for compassionate
 6             release is due on or before May 15, 2021;
 7       b.    The government’s response to defendant’s supplemental
 8             motion for compassionate release is due on or before June 4,
 9             2021;
10       c.    The defendant’s reply to government’s response is due on or
11             before June 14, 2021.
12       Signed this 28th day of April 2021.
13
14
15
16
                               ______________________________________
17                             THE HONORABLE LEE H. ROSENTHAL
                               CHIEF DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28                                      3
